DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	Applicants arguments filed on 10/13/21 have been fully considered and found to be persuasive.  Therefore the rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious a user equipment receiving from a base station a timing advance which indicated and option of a direct initial grant free uplink data transmission and performing by that UE to the base station an initial grant free uplink data transmission without transmitting a timing advance reference signal for updating a timing advance parameter.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as recited by the Applicant.  The closest prior art found is as follows:
Vos et al US (20180098360) teaches a grant free state for user equipment, for example a machine type communication (MTC) UE. There is provided a method for transitioning a state of a User Equipment (UE). The method includes determining, by the UE, if data is to be sent and transitioning, by 
Li et al US (10,631,319) teaches timing advance is a negative offset, at the UE, between the start of a received downlink subframe and a transmitted uplink subframe. This offset at the UE ensures that the downlink and uplink subframes are synchronized at the eNodeB. For example, a given UE1 far from the eNodeB may encounter a larger propagation delay, such that its uplink transmission is advanced as compared to a given UE2 that is closer to the eNodeB as compared to UE1. Both UE1 and UE2 take the downlink subframe arrival (together with Timing Advance) as a reference to calculate uplink subframe timing so that their UL transmissions are synchronized and received at the same time at the eNodeB.
None of these references teach the limitations as claimed by the Applicant and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478